



COURT OF APPEAL FOR ONTARIO

CITATION: Wilton v. Northern Bruce Peninsula
    (Municipality), 2021 ONCA 12

DATE:  20210107

DOCKET: C66314

Doherty, Paciocco and Coroza
    JJ.A.

BETWEEN

Shirley Wilton as an Estate
    Trustee of Anneliese Weiss

Appellant

and

Municipality of Northern Bruce
    Peninsula

Respondent

Shirley Wilton, acting in person

Nicholas Lovell, for the respondent

Heard: in writing

On appeal from the order of Justice Kofi
    N. Barnes of the Superior Court of Justice, dated November 2, 2018.

COSTS ENDORSEMENT

[1]

We have received the respondents costs
    submissions. The appellant chose to make no costs submissions.

[2]

Costs to the respondent in the amount of
    $7,500, inclusive of disbursements and all relevant taxes.


Doherty J.A.

David M. Paciocco J.A.

S. Coroza J.A.


